Citation Nr: 1800955	
Decision Date: 01/08/18    Archive Date: 01/19/18

DOCKET NO.  11-19 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for a right foot disability, status post bunionectomy.

2.  Entitlement to an initial compensable evaluation for surgical scars of the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from March 1991 to September 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Board remanded these matters in March 2015 and March 2017.  The Board finds there has been substantial compliance with its remand directives.  See, D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also, Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand).

The Board notes that the Veteran has asserted that the disability rating for her left foot should be addressed as part of this appeal.  The Veteran's prior appeal for her left foot was on the issue of service connection, which was granted in a May 2015 rating decision.  The disability rating is a downstream issue and cannot be part of the original appeal for service connection.  See, Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  The Veteran filed a Notice of Disagreement initiating an appeal of the right foot rating issue, but the appeal of the left foot rating is not before the Board.  As of December 2017, the RO appears to be working this issue.  As such, the Board declines to remand it per 38 C.F.R. § 19.9(c).


FINDINGS OF FACT

1.  For the entire rating period on appeal, the Veteran's right foot disability, status post bunionectomy, was manifested by decreased sensation to light tough, use of orthotic inserts, mild hallux valgus, normal range of motion, and normal gait.

2.  For the entire rating period on appeal, the Veteran's right foot disability, status post bunionectomy, there was no objective evidence of loss of range of motion or functional ability of the right foot.

3.  For the entire rating period on appeal, the Veteran's right foot disability, status post bunionectomy, the evidence shows that the Veteran led a very active lifestyle involving hiking, yoga, and exercising five days a week, to include using a treadmill.

4.  For the entire period on appeal, the Veteran's right foot surgical scar was no bigger than 6 centimeters by .3 centimeters, linear, with decreased sensation but no pain.

5.  For the entire period on appeal, the Veteran's right foot surgical scar was not painful, unstable, deep, or nonlinear, and did not result in limited motion or functional loss.


CONCLUSIONS OF LAW

1.  For the entire rating period on appeal, the criteria for a rating in excess of 10 percent for a right foot disability, status post bunionectomy have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5280-5284 (2017).

2.  For the entire rating period on appeal, the criteria for a compensable rating for a scar resulting from a bunionectomy have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.118 Diagnostic Codes 7800-7805 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 1155, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.100, 4.104, Diagnostic Code 7005 (2017).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See, Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See, Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

Increased Rating Law and Analysis

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321 (a), 4.1.
	
In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1 (2017); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period.  See, Fenderson v. West, 12 Vet. App. 119, 126 (1999).  This practice is known as staged ratings.  Id.  

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40  allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See, DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43   (2011) (quoting 38 C.F.R. § 4.40). 

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2014).  The critical element in permitting the assignment of several ratings under various DCs is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See, Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

If the evidence for and against a claim is in equipoise, the claim will be granted.  38 C.F.R. § 4.3 (2017).  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran asserts that she is entitled to an evaluation in excess of 10 percent for her right foot disability, status post bunionectomy.  The Veteran further asserts that she is entitled to an initial compensable evaluation for surgical scars of the right foot.  In the interest of clarity, the Board will analyze each claim for increase separately.

Right Foot Disability, Status Post Bunionectomy

The Veteran's right foot disability, status post bunionectomy is currently rated at 10 percent disabling under Diagnostic Codes (DC) 5280-5284.  Such hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code-in this case, hallux valgus, to identify the basis for the rating.  See 38 C.F.R. § 4.27.  

Under DC 5280, unilateral hallux valgus is rated 10 percent if severe, if equivalent to amputation of the great toe, or if operated on with resection of the metatarsal head.

Under DC 5284, a 10 percent rating is warranted for other foot injuries that are moderate.  Other foot injuries that are moderately severe and severe are to be rated 20 percent and 30 percent, respectively.  A note to Code 5284 provides that a 40 percent rating will be assigned where there is an actual loss of use of the foot.

VA received a claim for an increased evaluation for her right foot disability in March 2010.  The Veteran reported continuous foot pain, swelling, an inability to drive long periods without discomfort, and increasing numbness.

In a May 2010 statement in support of claim, the Veteran stated that she is unable to wear closed toe shoes due to pain and swelling.  The Veteran again stated that she is unable to drive for long periods as it causes her feet to swell.  Additionally, she stated that she is unable to walk longer than five minutes before her feet swell and become painful.  

The Veteran was afforded a VA foot examination in November 2010.  The Veteran reported pain in the region of the great toe metatarsophalangeal (MP) joint with activity and some intermittent swelling.  The pain is worse with activity and made better by rest.  The Veteran reported being able to function in her usual occupation, an accountant, and being able to stand for two to three hours with no foot pain.  The Veteran further reported using a gel insert and elevation in her shoe, stating that they do help her.  Upon physical examination, a well-healed scar on the dorsum of the MP joint of the great toe was observed.  The scar was described as skin colored, superficial, nontender, stable, and smooth, without elevation or width.  Range of motion of the MP joint was measured as 80 degrees extension and 80 degrees flexion.  A mild bunion deformity was noted on the great toe.  No objective evidence of painful motion, edema weakness, instability, or other areas of tenderness were noted.  A "very mild hallux valgus deformity" was noted.  Weight bearing was noted as normal.  No skin breakdown or callosities about the foot were noted, as well as any sign of excessive shoe wear.  No pain was noted on passive manipulation of the foot was noted.  Range of motion throughout the foot was noted as being within normal limits.  An x-ray revealed a mild bunion deformity of the right foot with degenerative joint disease.

In a July 2011 letter from the Veteran, she stated that she is entitled to a higher rating as an x-ray revealed arthritis which she further stated "will progressively get worse and the pain will continue to increase."  Additionally, the Veteran reported having "excessive swelling" since her surgery for which she soaks her feet in Epsom salt and ices them "several times a day".  The Veteran then stated that she has chronic pain, numbness and tingling in her right foot due to nerve damage from the surgery and arthritis.  Finally, the Veteran reported having developed a callous as a "side effect" from the surgery.

In September 2014, the Veteran submitted a letter in which she stated that she "has hardware in both feet, bone spurs, pain, swelling" and asserted a loss of range of motion of both feet.

The Veteran was afforded a VA foot conditions examination in January 2015.  A diagnosis of status post bunionectomy right foot, with retained hardware, was noted.  However, the examiner also noted that an August 2014 x-ray revealed that no evidence of hardware, stating it had been removed in February 1994.  The Veteran reported pain when she walks or stands more than 30 to 45 minutes, with the pain improving after sitting down.  Additionally, the Veteran reported waking up at night due to foot pain once or twice per week, and needing to sleep with her feet elevated.  The Veteran reported having worn Aerosoles for the past five years to help with pain when walking or standing.  The Veteran denied tingling or burning in her feet and reported no pain over her scar.  The Veteran reported working as an accountant and not having missed any time due to her foot disability.  The Veteran reported being able to do yoga without pain.  Upon examination, mild hallux valgus was noted bilaterally.  No functional loss was noted.  It was noted that pain, weakness, fatigability, and incoordination do not significantly limit functional ability during flare-ups or when the foot used repeatedly over time.  It was noted that a November 2010 x-ray showed "[n]o significant progression of scattered mild degenerative changes, including at the dorsum of the midfoot."  Probable first metatarsal head osteotomy changes were noted.

In a January 2015 letter, the Veteran stated that " [t]he pain, swelling, numbness, at best can be considered moderate, but most times are severe and cause issues in [her] daily activities, affect [her] quality of life and limit...the things [she] can do, shoes [she] can wear, etc.  [She has] difficulties standing for long periods of time, swelling, numbness, pain, trouble balancing on both the right and left foot; range of motion has decreased, [she has] limited ability in being able to stand on toes, rock back and forth from heel to toe and toe to heel; toes are often stiff, decreasing range of motion and there is a lot of discomfort around the scars and surrounding areas where the surgeries were performed."

In a June 2015 letter, the Veteran states that her foot arthritis "will progressively get worse and the pain will continue to increase."  The Veteran again asserted a decrease in range of motion, loss of balance, and needing a "re-grown" bone spur removed.  The Veteran further asserted "[e]xcessive swelling" and increasing pain.

The Veteran was afforded a VA peripheral nerves examination in May 2017.  It was noted that the Veteran had a right foot bunionectomy in 1992 and in 1994 had a procedure to remote the fixation screw.  The Veteran reported some numbness at the medial first metatarsal, describing it as a decrease in sensation.  The examiner noted that the Veteran was able to feel when they touched the area (described as a 1 centimeter circular area), but that she stated the sensation "is les vibrant than the contralateral left foot area."  It was noted that the Veteran does not have any symptoms attributable to peripheral nerve conditions.  Muscle strength testing was noted as normal, with no atrophy.  Reflexes were noted as normal.  The sensory examination did note decreased light touch sensation in the right toes.  Nerve testing was noted as normal.  The examiner opined that "this is a peri-incisional normal phenomenon when cutaneous nerves of the skin are incised during surgery; this is not a neuropathy of a named nerve and does not follow a peripheral nerve distribution."  No diagnosis of a peripheral nerve condition was rendered.

The Veteran was afforded a VA foot examination in May 2017.  A diagnosis of status post right foot bunionectomy was noted.  The Veteran reported decreased sensitivity at the right bunion site (medial first metatarsal) upon touch, experiencing a "shouting pain" if she wears shoes that are too tight, and also experiencing pain if sandal straps fall over the bunion site.  The Veteran then reported hiking one to five miles at a time and wearing hiking boots with supportive insoles, though still getting swelling after longer hikes, for which she bathes her feet in Epsom salts.  The examiner noted that the Veteran is obese and that her obesity "is stressful for the feet and lower extremities and affects circulation."  The Veteran reported having to go up and down stairs at her job, where she wears Aerosoles for foot support.  The Veteran also reported exercising every morning at a gym for an hour, to include yoga, lifting weights, walking on a treadmill, and riding a stationary bike.  The Veteran also reported that if she sits with her legs crossed on the floor or with a leg tucked in underneath her, the foot on the flexed leg will go numb.  Upon examination, the examiner noted no evidence of pain.  A right foot 6 centimeter by .2 centimeter, flesh colored scar that is well healed and without elevation or depression was noted.  The examiner further noted that the Veteran "has a normal gait.  She is able to toe walk and heel walk across the room, showing excellent strength and stability.  She has no edema of the ankles or feet after being at 24-hour Fitness for a workout two hours prior to this exam.  Her right bunionectomy scar does not induce a painful response when it is manipulated, stretched, palpated and measured.  There are no specific ROM measurements for the feet.  Her ankle ROM and strength are normal, as shown by her excellent ability to toe walk and heel walk.  She easily flexes and extends all toes, and her great toe strength on flexion is 5/5."  Pain with non-weight bearing was not noted on examination, or with passive ROM.

In June 2017, a restated medical opinion was requested.  The examiner stated that the Veteran's right foot "has no standard ROM measurements", and then stated that her ankle ROM and flexion/extension of all toes are normal.  The examiner then stated that there is no objective evidence of pain in the right foot when the Veteran does requested maneuvers or when the examiner palpates the foot and scar.  The examiner stated that there is no peripheral neuropathy and the decreased sensation at the medial first metatarsal is a normal phenomenon due to surgical incision.  The examiner further stated that no weakness or instability has been assessed.  The examiner noted that the Veteran "has previously said that she has trouble balancing on one foot, but she routinely does yoga poses that require balancing on one foot.  She can toe walk and heel walk across the exam room without losing balance, and she lifts and bears her obesity weight on the toes without difficulty."  The examiner further noted that the Veteran "reports an inability to walk longer than 5 minutes or stand longer than 30-45 minutes.  However, she also reports today that she hikes 1-5 miles in North Cheyenne Canyon with her son, and she works out for an hour 5 days a week doing weight lifting, treadmill, stationary bike and yoga.  She does not report pain today with closed toe shoes.  She reports pain if her shoes are too tight across the vamp, such as sandal straps might cause.  It is noted that she is wearing flipppies, a type of sandal today and the strap covers the medial vamp area and scar.  She is able to walk in those without evidence of pain."  The examiner finally noted that the Veteran "reports that her feet get swollen with activity and that the feet go numb when she sits cross-legged or with a leg tucked underneath her.  These are positional circulatory issues and the circulation is likely compromised further by her obesity weight.  It is not a result of her previous right foot surgery.  It is noted that none of her primary care physicians or surgeons have ever documented any swelling/edema or treatment for that condition.  She has no swelling today at an 0800 exam, two hours after her morning work-out at 24 Hour Fitness.  The veteran drives around locally but indicated that she does not do farther driving because of her right foot.  She is able to drive her son to school and to drive herself to work, shopping, workouts."  The examiner opined that "there is an inconsistency in the veteran's subjective report of her disability and this examiner's objective findings of her disability."

In an August 2017 letter, the Veteran asserted an increase in pain, numbness, and swelling in her right foot, as well as increased bruising and decreased activity in her personal life.  

The Board is required to assess the credibility and probative weight of all relevant evidence, and may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007) (Greene, J., concurring in part and dissenting in part) (noting that the Board has the duty to assess credibility and probative weight of evidence); see, Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (affirming that the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.).  The Court has also held that contemporaneous records are more probative than history as reported by a Veteran.  See, Curry v. Brown, 7 Vet. App. 59, 68 (1994).

The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See, Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997 ), cert. denied, 523 U.S. 1046 (1998).  In evaluating the probative value of competent medical evidence, the Court has stated that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  See, Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Board notes that pain, swelling, numbness, tingling, and loss of balance are symptoms susceptible to lay observation and thus support the occurrence of symptoms of disability.  See, Davidson v. Shinseki, 81 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

The Board notes that words such as "mild", "moderate", and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2017).

The Board acknowledges that the Veteran has consistently stated that her right foot has increased pain which limits her choice of shoes, limits how far she can walk before becoming painful, and becomes swollen, all of which result in a loss of range of motion.  However, the Board notes that at the November 2010 VA examination, the Veteran reported being able to function in her usual occupation, an accountant, and being able to stand for two to three hours with no foot pain.  At the January 2015 VA examination, the Veteran reported pain when she walks or stands more than 30 to 45 minutes, but being able to do yoga without pain.  At the May 2017 examination the Veteran reported an inability to walk longer than 5 minutes or stand longer than 30-45 minutes, but also reported that she hikes 1-5 miles in a canyon, wearing hiking boots, and she works out for an hour 5 days a week doing weight lifting, treadmill, stationary bike and yoga.  She did not report pain while wearing closed toe shoes.  She reported pain if her shoes are too tight across the vamp, such as sandal straps might cause, but the examiner noted that she was wearing flipppies, a type of sandal, with a strap covering the medial vamp area and scar.  As such, the Board finds that while the Veteran has reported pain and some limitation of activities, she has also reported that she is able to hike 1-5 miles in a canyon, wearing hiking boots, and that she works out for an hour 5 days a week doing weight lifting, treadmill, stationary bike and yoga.  

Considering the totality of the evidence, the Board finds that for the entire period on appeal, the Veteran's disability picture more nearly approximates that contemplated by the 10 percent rating under DC 5284, and no more.  The objective medical evidence demonstrates no loss of range of motion or functional ability of the right foot.  Furthermore, the weight of the evidence demonstrates that the Veteran is able to do activities that include walking distances and exercising as she has reported that she is able to go hiking, do yoga, and exercise five days a week, to include using a treadmill.  Accordingly, the Board finds that a rating in excess of 10 percent for her right foot disability, status post bunionectomy, is not warranted.

Surgical Scars of the Right Foot

The Veteran's right foot surgical scar was granted a noncompensable rating under DC 7805.  Under DC 7805, disabling effects which have not been considered in a rating provided under diagnostic codes 7800-04 are to be evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.118.

In a May 2010 statement in support of claim, the Veteran stated that she is unable to wear closed toe shoes due to pain and swelling.  However, in a July 2011 letter from the Veteran, she described her foot surgery scars as "hideous", stating they cause her "mental/self esteem issues" and that she does not wear sandals or shoes that expose her feet due to the scars.

The Veteran was afforded a VA scars examination in January 2015.  A right foot bunionectomy scar was noted and described as deep, non-linear, and measuring 5 centimeters by 0.3 centimeters, with a total area of 5 square centimeters.  No limitation of function or functional impact was noted, and it was noted that the scars are the same color as the surrounding skin.  No pain on palpation was noted.

In a January 2015 letter, the Veteran stated that "there is a lot of discomfort around the scars".

In a June 2015 letter, the Veteran states that "[t]he scars are fading and there is discoloration."  The Veteran described the scars as "large, visible and painful."  The Veteran asserted that her right foot scars cover six square inches. 

As noted above, the Veteran was afforded a VA peripheral nerves examination in May 2017, at which the examiner noted that the Veteran was able to feel when they touched the area (described as a 1 centimeter circular area), but that she stated the sensation "is les vibrant than the contralateral left foot area."  Upon physical examination, the examiner noted that the decreased sensation of the Veteran's right foot scar "this is a peri-incisional normal phenomenon when cutaneous nerves of the skin are incised during surgery; this is not a neuropathy of a named nerve and does not follow a peripheral nerve distribution."

The Veteran was afforded a VA scars examination in May 2017.  The examiner noted that "[t]he veteran had a right bunionectomy in service in 1992 and she has a residual scar over the right first metatarsal.  A second surgery was done in 1994 to remove the fixation screw, and this examiner assumes that the original scar was opened because there is a single scar on the right foot."  A right foot 6 centimeter, linear, surgical scar over the first right metatarsal was noted.  The examiner noted that upon examination, the right foot surgical scar was stretched, palpated, manipulated, and measured with "no pain response from the Veteran."  It was further noted that the scar does not result in limitation of function.  

Furthermore, the Veteran was afforded a VA foot examination in May 2017 in which the examiner described the scar as a "right foot 6 centimeter by .2 centimeter, flesh colored scar that is well healed and without elevation or depression [] noted."

In August and September 2017, VA received numerous photographs of the Veteran's right and left feet.  

In June 2017, a restated medical opinion was requested.  The examiner stated that there is no objective evidence of pain when the examiner palpates the scar.  

Here, the Board places great weight in the 2015 and 2017 VA examinations.  Taken together, the VA examinations show that there is no objective evidence of pain in the Veteran's right scar.

The Veteran is competent to attest to the appearance of her scars and to pain she experiences.  However, as noted above, the weight of the evidence demonstrates that the Veteran is able to walk distances and has reported the ability go hiking while wearing hiking boots.  This evidence weighs against a finding that the scar causes functional limitation.  

The Board has considered the Veteran's contentions and the medical evidence, and finds that the competent evidence weighs against a compensable evaluation for the Veteran's scars under DC 7805.  DC 7800 is not applicable to her scars because it is limited to "[b]urn scar(s) of the head, face, or neck; scar(s) of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck."  The Veteran's claimed scar is on the right foot.  DC 7801 is also inapplicable to the Veteran's claim because it is limited to "[b]urn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear."  The medical examinations specifically noted that the Veteran's scars are linear.  DC 7802 is inapplicable to the Veteran's claim because it is limited to "[b]urn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear."  The medical evidence clearly describes the Veteran's scar as linear.  Finally, DC 7804 is inapplicable to the Veteran's claim because it is limited to "[s]car(s), unstable or painful."  The medical evidence clearly demonstrates that the right foot scar is not painful as pain could not be duplicated after two examinations.  

Considering the totality of the evidence, the Board finds that for the entire period on appeal, the Veteran's right foot surgical scar was no bigger than 6 centimeters by .3 centimeters, linear, with decreased sensation but no pain, and resulted in no limitation of function.  Accordingly, the Veteran is not entitled to a compensable rating pursuant to the ratings schedule.

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an evaluation in excess of 10 percent for a right foot disability, status post bunionectomy is denied.

Entitlement to an initial compensable evaluation for surgical scars of the right foot is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


